Exhibit 99.1 FIRST FINANCIAL HOLDINGS, INC. FIRST FINANCIAL HOLDINGS, INC. ANNOUNCES FIRST QUARTER FINANCIAL RESULTS AND DECLARES CASH DIVIDENDS CHARLESTON, SOUTH CAROLINA, April 30, 2012 – First Financial Holdings, Inc. (“First Financial,” NASDAQ: FFCH), the holding company for First Federal Bank (“First Federal”), announced today net income of $1.7 million for the three months ended March 31, 2012, compared with $15.6 million for the three months ended December 31, 2011 and a net loss of $(430) thousand for the three months ended March 31, 2011.The quarter ended March 31, 2012 included a $2.1 million write-down of the state deferred tax asset due to First Federal’s conversion to a state-chartered commercial bank and the quarter ended December 31, 2011 included a $20.8 million pre-tax gain ($12.7 million after-tax) from a bulk loan sale.After the effect of the preferred stock dividend and related accretion, First Financial reported net income (loss) available to common shareholders of $770 thousand for the three months ended March 31, 2012, compared with $14.6 million for the three months ended December 31, 2011 and $(1.4) million for the three months ended March 31, 2011.Diluted net income (loss) per common share was $0.05 for the quarter ended March 31, 2012, compared with $0.88 for the prior quarter and $(0.08) for the same quarter last year. “We are pleased to announce the third consecutive quarter of net income,” said R. Wayne Hall, president and chief executive officer of First Financial and First Federal.“This has been yet another eventful and strategically successful quarter for First Financial.Most notably, we announced this past Friday the acquisition of Plantation Federal Bank in an FDIC-assisted transaction following our completion of the Liberty Savings Bank branch acquisition the previous weekend.We are excited about our expansion into Greenville, South Carolina and our enhanced presence in the Grand Strand and Hilton Head markets through these transactions.We believe First Financial is well positioned to produce continuing improved results and returns to our shareholders.” Highlights for the Quarter · Net interest margin remained strong for the quarter ended March 31, 2012 at 3.84%, a decrease of seven basis points from the quarter ended December 31, 2011. · Credit metrics remain strong with non-covered nonperforming assets to total assets of 1.42% at March 31, 2012, compared with 1.37% at December 31, 2011. · Net charge-offs totaled $9.5 million for the quarter ended March 31, 2012, compared with $8.3 million for the linked quarter, while the provision for loan losses was $6.7 million and $7.4 million for the quarters ended March 31, 2012 and December 31, 2011, respectively. · First Financial’s tangible common equity to tangible common assets ratio increased to 6.70% at March 31, 2012, compared with 6.67% at December 31, 2011.First Financial’s preliminary total risk-based capital ratio was 16.08% at March 31, 2012, and this represents the first quarter that regulatory capital ratios have been required for First Financial. · On February 22, 2012, First Financial announced that First Federal converted from a federal savings and loan association to a South Carolina-chartered commercial bank and a became a member of the Federal Reserve System.In connection with First Federal’s conversion, First Financial registered with the Federal Reserve as a bank holding company. · On March 29, 2012, the U.S. Treasury announced the sale of its $65 million preferred stock investment in First Financial to private investors through a registered public offering. · On April 20, 2012, First Financial consummated its acquisition of five branches from Liberty Savings Bank, FSB in the Hilton Head, South Carolina market. · On April 27, 2012, First Financial announced that First Federal assumed the deposits and purchased substantially all of the assets of Plantation Federal Bank (“Plantation”) through a purchase and assumption agreement with the Federal Deposit Insurance Corporation (“FDIC”).The agreement includes loss share coverage on all commercial loans and foreclosed real estate. Balance Sheet Total assets at March 31, 2012 were $3.1 billion, essentially unchanged from December 31, 2011 and a decrease of $156.5 million or 4.7% from March 31, 2011.The decline was primarily the result of the bulk loan sale, as well as the sales of First Southeast Insurance Services Inc. and Kimbrell Insurance Group, Inc. during 2011, partially offset by an increase in total investment securities and loans held for sale. Investment securities at March 31, 2012 totaled $500.3 million, an increase of $42.6 million or 9.3% over December 31, 2011 and an increase of $53.9 million or 12.1% over March 31, 2011.The increases were primarily the result of purchasing mortgage-backed agency securities and Federal Reserve stock, partially offset by normal cash flows and prepayments received during the quarter. First Financial Holdings, Inc. March 31, 2012 Earnings Release Page 2 The following table summarizes the loan portfolio by major categories. LOANS (in thousands) March 31, December 31, September 30, June 30, March 31, Residential loans Residential 1-4 family $ Residential construction Residential land Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine Other consumer Total consumer loans Total loans Less: Allowance for loan losses Net loans $ Total loans at March 31, 2012 decreased $29.9 million or 1.3% from December 31, 2011 and decreased $204.3 million or 8.0% from March 31, 2011.The decrease from December 31, 2011 was primarily the result of declines in the commercial real estate and home equity loan portfolios.The decrease from March 31, 2011 was primarily the result of the bulk loan sale, partially offset by retaining 15-year fixed rate residential loan originations during late 2011.For both comparative periods, continued lower loan demand from creditworthy borrowers, charge-offs, transfers of nonperforming loans to other real estate owned (“OREO”), and paydowns due to normal borrower activity also contributed to the overall reduction in loans. The allowance for loan losses was $50.8 million at March 31, 2012 or 2.16% of total loans, compared with $53.5 million or 2.24% of total loans at December 31, 2011 and $85.1 million or 3.33% of total loans at March 31, 2011.The decreases were primarily the result of the continued improvement in historical loss factors and stable credit metrics since the bulk loan sale in October 2011.The allowance for loan losses at March 31, 2012 was 2.28% of loans excluding loans covered under a purchase and assumption loss share agreement (“covered loans”) with the FDIC, and represented 1.48 times coverage of the non-covered nonperforming loans. At March 31, 2012, loans held for sale totaled $52.3 million, an increase of $4.0 million or 8.4% over December 31, 2011 and an increase of $32.9 million over March 31, 2011.The increases in residential mortgage loans to be sold in the secondary market over both prior periods were primarily the result of higher borrower demand due to recent reductions in market interest rates.These loans generally settle in 45 to 60 days. The FDIC indemnification asset, net at March 31, 2012 was $46.3 million, a decrease of $4.7 million or 9.3% from December 31, 2011 and a decrease of $14.9 million or 24.3% from March 31, 2011.The decreases were primarily the result of receiving claims reimbursement from the FDIC, partially offset by the normal accretion recorded to the indemnification asset. Other assets totaled $95.7 million at March 31, 2012, a decrease of $3.2 million or 3.2% from December 31, 2011 and a decrease of $13.2 million or 12.1% from March 31, 2011.The decrease from December 31, 2011 was primarily the result of current tax adjustments as well as a $2.1 million write-down of the state deferred tax asset after First Federal’s conversion to a state-chartered commercial bank due to a difference in South Carolina tax laws for banks versus thrifts.The decrease from March 31, 2011 was primarily the result of the above mentioned factors as well as federal tax refunds received during the twelve month period and reductions in OREO levels. Core deposits, which include checking, savings, and money market accounts, totaled $1.3 billion at March 31, 2012, an increase of $74.7 million or 6.1% over December 31, 2011 and an increase of $134.2 million or 11.4% over March 31, 2011.The increase over December 31, 2011 was primarily the result of a seasonal fluctuation due to customers receiving First Financial Holdings, Inc. March 31, 2012 Earnings Release Page 3 income tax refunds.The increase over March 31, 2011 was primarily the result of new retail deposit products introduced during 2011 as well as several marketing initiatives during the last twelve months to attract and retain core deposits.Time deposits at March 31, 2012 totaled $958.1 million, a decrease of $49.4 million or 4.9% from December 31, 2011 and a decrease of $214.5 million or 18.3% from March 31, 2011.The decreases were primarily the result of a planned reduction in maturing high rate retail and wholesale time deposits and lower funding needs relative to asset growth during the last twelve months. Advances from the Federal Home Loan Bank (“FHLB”) at March 31, 2012 totaled $533.0 million, a decrease of $28.0 million or 5.0% from December 31, 2011 and a decrease of $28.5 million or 5.1% from March 31, 2011.The decreases were primarily the result of a shift in funding mix due to the growth of core deposits. Shareholders’ equity at March 31, 2012 was $278.0 million, essentially unchanged from December 31, 2011 and a decrease of $33.5 million or 10.7% from March 31, 2011.The decrease was primarily the result of net operating results during the last twelve months combined with a reduction in accumulated other comprehensive income during the period related to investment securities valuations.First Financial and First Federal’s regulatory capital ratios are in excess of “well-capitalized” minimums, as presented in the following table. For the Quarters Ended March 31, December 31, September 30, June 30, March 31, First Financial Equity to assets % Tangible common equity to tangible assets (non-GAAP) Book value per common share $ Tangible book value per common share (non-GAAP) Dividends paid per common share, authorized Common shares outstanding, end of period (000s) Regulatory Minimum for "Well-Capitalized" Tier 1 leverage capital ratio1 % % Tier 1 risk-based capital ratio1 Total risk-based capital ratio1 First Federal2 Leverage capital ratio % Tier 1 risk-based capital ratio Total risk-based capital ratio 1 The quarter ended March 31, 2012 represents the first period holding company ratios for First Financial are required to be filed with the Federal Reserve Bank included within FR Y-9C, Consolidated Financial Statements for Bank Holding Companies.The capital ratios presented above for the holding company are considered preliminary until the regulatory report is filed with the Federal Reserve Bank. 2 Capital ratios for the quarter ended March 31, 2012 for First Federal Bank are based on reporting requirements for financial institutions filing FFIEC 041, FDIC Consolidated Reports of Condition and Income (the "Call Report"). Prior period ratios are reported based on superseded regulatory requirements previously issued by the Office of Thrift Supervision. Asset Quality The following tables illustrate certain trends in credit quality and risk inherent in the loan portfolio. First Financial Holdings, Inc. March 31, 2012 Earnings Release Page 4 DELINQUENT LOANS March 31, 2012 December 31, 2011 September 30, 2011 June 30, 2011 March 31, 2011 (30-89 days past due) (dollars in thousands) $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential construction Residential land 65 Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine Other consumer Total consumerloans Total delinquent loans $ % $ % $ % $ % $ % Total delinquent loans at March 31, 2012 decreased $3.7 million or 20.3% from December 31, 2011.The decreases in delinquent residential and consumer loans were primarily the result of a seasonal increase normally experienced in the fourth calendar quarter each year.The increase in delinquent commercial loans was primarily the result of two loans, both of which are in the process of resolution.Total delinquent loans at March 31, 2012 included $3.1 million in covered loans, as compared with $2.3 million at December 31, 2011. March 31, 2012 December 31, 2011 September 30, 2011 June 30, 2011 March 31, 2011 NONPERFORMING ASSETS (dollars in thousands) $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio $ % of Portfolio Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential construction Residential land Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction Commercial land Total commercial loans Consumer loans Home equity Manufactured housing Marine 63 47 94 42 Other consumer Total consumerloans Total nonaccrual loans Loans 90+ days still accruing 51 76 Restructured Loans, still accruing Total nonperforming loans % Nonperforming loans held for sale Other repossessed assets acquired Total nonperfoming assets $ Total nonperforming assets at March 31, 2012 increased $3.5 million or 5.2% over December 31, 2011.The increase was primarily the result of higher nonperforming residential loans due to five accounts totaling $1.8 million.While total nonperforming commercial loans decreased from the linked quarter, nonperforming commercial real estate loans increased due to two accounts totaling $3.4 million.Total nonperforming consumer loans were essentially unchanged from the prior quarter as the increase in nonperforming home equity loans due to six impaired loans totaling $1.7 million was more than offset by decreases in the other consumer categories.Covered nonperforming loans decreased $1.9 million from December 31, 2011 to $15.6 million at March 31, 2012.Covered OREO totaled $11.4 million at March 31, 2012, an increase of $3.8 million over December 31, 2011. Classified loans at March 31, 2012 totaled $114.4 million, essentially unchanged from December 31, 2011.Covered classified loans at March 31, 2012 decreased $3.8 million or 11.3% from December 31, 2011 to $29.7 million.Non- First Financial Holdings, Inc. March 31, 2012 Earnings Release Page 5 covered classified assets to Tier 1 capital and the allowance for loan losses totaled 25.53% at March 31, 2012, compared with 25.15% at December 31, 2011. March 31, 2012 December 31, 2011 September 30, 2011 June 30, 2011 March 31, 2011 NET CHARGE-OFFS (dollars in thousands) $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* $ % of Portfolio* Residential loans Residential 1-4 family $ % $ % $ % $ % $ % Residential construction Residential land Total residential loans Commercial loans Commercial business Commercial real estate Commercial construction (2
